Citation Nr: 0530496	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-25 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability to include third degree heart block, 
cardiomyopathy, and sinus bradycardia.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fractured right distal fibula prior to December 
22, 2004.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of fractured right distal fibula.

4.  Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active military service from March 1978 to 
March 1981 and from June 1982 to September 1983.

The matter of entitlement to service connection for a heart 
disability comes before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The matters of entitlement to an 
evaluation in excess of 20 percent for residuals of fractured 
right distal fibula and entitlement to an evaluation in 
excess of 40 percent for fibromyalgia come back before the 
Board of Veterans' Appeals (Board) on Remand from the United 
States Court of Appeals for Veterans Claims (Court) regarding 
a Board decision rendered in December 2000.  These matters 
were originally on appeal from a September 1999 rating 
decision of RO in St. Louis, Missouri.

In July 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that the disability evaluation for veteran's 
right ankle disorder was increased in a rating decision dated 
in April 2005.  The Court has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for a cardiac 
disability to include third degree heart block, 
cardiomyopathy, and sinus bradycardia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to December 22, 2004, the veteran's residuals of a 
fractured right distal fibula (ankle) were manifested by pain 
and limitation of motion. 

2.  The veteran's residuals of a fractured right distal 
fibula (ankle) are characterized by marked limitation of 
motion, with no evidence of ankylosis or nonunion or malunion 
of the tibia and fibula.
  
3.  The veteran is at the maximum schedular evaluation for 
fibromyalgia.


CONCLUSIONS OF LAW

1.  Prior to December 22, 2004, the criteria for an 
evaluation of 20 percent for residuals of a fractured right 
distal fibula have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.71, 4.71a, Codes 5299-5271 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fractured right distal fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71, 4.71a, Codes 
5299-5271 (2005).

3.  The criteria for an evaluation in excess of 40 percent 
for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5025 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's December 2000 Remand and restated in 
the July 2003 Remand, the veteran was afforded a VA 
orthopedic examination to assess the severity of the 
veteran's service-connected right distal fibula fracture 
residuals.  Pursuant to the Board's July 2003 Remand, the RO 
readjudicated the veteran's claims under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below.  In addition, in April 2005, the RO issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's December 2000 and July 2003 Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2004, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims for 
increased ratings.  The letter also asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The March 2004 
letter explained that VA was responsible for obtaining 
relevant records from any Federal agency and would make 
reasonable efforts to obtaining other relevant records not 
held by a Federal agency.  While the March 2004 notice letter 
did not specifically advise the veteran to provide any 
evidence in his possession that pertains to his claim, he was 
informed to give VA enough information about his records so 
that VA could request them from the person or agency that had 
them and stated that if there was any other evidence or 
information that the veteran thought would support his claim, 
to let VA know.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after a rating action 
was promulgated in September 1999 did the RO, in Marc 2004, 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate his claims for increased 
ratings. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
March 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private medical records identified by the 
veteran.  Further, the veteran was afforded VA examinations 
in connection with his claim for increased ratings.  As the 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  Rather, the veteran's 
disability will be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

a.	Entitlement to increased evaluations for residuals 
of fractured right distal fibula 

By an April 1992 rating decision, service connection for a 
fractured right distal fibula was granted and a 
noncompensable rating was assigned effective March 31, 1992.  
By a September 1992 rating decision, an increased evaluation 
for the veteran's service-connected fracture of the right 
distal fibula was granted and a 10 percent rating assigned 
effective March 31, 1992.  In September 1998, the veteran 
underwent a VA examination for his service-connected 
fibrositis syndrome and in June 1999, the veteran underwent a 
VA examination for fibromyalgia and joints.  A September 1999 
rating decision continued the 10 percent evaluation for the 
veteran's service-connected fracture of the right distal 
fibula.  The veteran appealed.  In December 2000, the Board 
remanded the issue for a VA orthopedic examination.  By an 
April 2005 rating decision, an increased evaluation for the 
veteran's service-connected fractured right distal fibula was 
granted and a 20 rating assigned effective December 22, 2004. 

Prior to December 22, 2004, the veteran's residuals of a 
fractured right distal fibula were rated as 10 percent 
disabling under 38 C.F.R. §4.71a, Diagnostic Code 5271, for 
limited motion of the ankle.  Standard range of ankle motion 
is dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

At the September 1998 VA examination, physical examination 
demonstrated right ankle dorsiflexion to 10 degrees and 
plantar flexion to 35 degrees.  Pain on use was not addressed 
by the examiner.  However, the veteran reported pain in his 
joints and reported that weather made his condition worse.  
The veteran complained that he was stiff all over. 

At the June 1999 VA examination, the veteran reported that he 
experienced pain, weakness and stiffness in his right ankle.  
Physical examination demonstrated dorsiflexion to 10 degrees 
and plantar flexion to 20 degrees.  Pain on motion was noted 
by the examiner.  X-rays of the right lower leg were negative 
for any findings.

The medical evidence shows that the veteran has pain on use 
of the right ankle.  The evidence also shows substantial 
limitation of motion of the right ankle.  In September 1998, 
dorsiflexion of the right ankle was 50 percent limited and in 
June 1999 both plantar flexion and dorsiflexion of the right 
ankle were at least 50 percent limited.  Given the foregoing, 
and resolving doubt in favor of the veteran, the Board finds 
that the veteran's limitation of motion of the right ankle 
since the September 14, 1998 VA examination more nearly 
approximates marked limitation of motion as opposed to 
moderate limitation of motion.  As such, prior to December 
22, 2004, the criteria for a 20 percent rating under 
Diagnostic Code 5271 have been met.  See 38 C.F.R. §§ 4.7, 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board observes, however, that a rating in excess of 20 
percent for the veteran's service-connected residuals of a 
fractured right distal fibula is not warranted.

At the December 2004 VA examination, the veteran complained 
of a dull aching pain in his right ankle.  The veteran rated 
his ankle pain at a 4 on a scale from 1 to 10 with flare-ups 
precipitated by weather changes and overuse rated at an 8 on 
a scale from1 to 10.  In addition, additional limitation of 
motion or functional impairment was estimated at 75 percent 
during flare up.  The veteran reported taking Naproxen and 
Neurontin with minimal relief of symptoms.  The examiner 
noted that the veteran reported walking with a cane during 
flare-ups.  The veteran reported no surgery and no episodes 
of dislocation.    

Physical examination of the veteran demonstrated 0 to 8 
degrees of plantar flexion and 0 to 8 degrees of dorsa 
flexion.  There was no varus or valgus angulation.  X-ray of 
the right ankle revealed degenerative changes and a posterior 
calcaneal spur.  The veteran was diagnosed with early 
degenerative arthritis.  The examiner noted that the veteran 
showed increased functional limitation due to pain and 
diminished range of motion.  In addition, limitation of 
motion or functional impairment increased with repetition of 
movement "x5." 

Twenty percent is the maximum schedular rating for ankle 
limited motion under Diagnostic Code 5271.  Accordingly, a 
disability rating greater than 20 percent under Diagnostic 
Code 5271 must be denied.  

Alternatively, the veteran's right ankle disability may be 
rated pursuant to Diagnostic Codes 5270 for ankylosis of the 
ankle or 5262 for impairment of the tibia and fibula.  
However, the objective medical evidence does not show that 
the veteran's right ankle is ankylosed.  In addition, there 
have been no findings of nonunion or malunion of the tibia 
and fibula.  The x-rays taken of the veteran's right ankle at 
the time of his December 2004 VA examination revealed only 
degenerative changes and a posterior calcaneal spur.  
Consequently, a rating in excess of 20 percent is not 
warranted under Diagnostic Codes 5262 or 5270. 

The Board has considered whether a higher evaluation could be 
granted under the holding in DeLuca.  However, regulations 
concerning functional loss are not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the veteran's situation.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Therefore, because the veteran is 
receiving the maximum schedular evaluation, an increased 
disability rating based on functional loss is not available.  

The Board, therefore, finds that the veteran is not entitled 
to a schedular disability rating higher than 20 percent, and 
there is no reasonable doubt on this matter that could be 
resolved in his favor.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

b.	Entitlement to an evaluation in excess of 40 
percent for fibromyalgia

The veteran's service-connected fibromyalgia has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  The 
veteran has been assigned the highest available rating under 
this diagnostic code.  Specifically, a 40 percent evaluation 
is assigned when there is evidence of fibromyalgia with 
constant, or nearly so, widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, which are refractory to therapy.  As the veteran is 
already receiving the highest evaluation for this disability, 
a schedular increase is not available.  

The Board has considered whether a higher evaluation could be 
granted under the holding in DeLuca.  In DeLuca, the Court 
held that the question of whether pain and functional loss 
are additionally disabling must be considered only when the 
schedular evaluation is based on limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, DeLuca does not apply 
to the instant case, as Diagnostic Code 5025 does not address 
limitation of motion.  The Board additionally observes that 
the schedular rating criteria for fibromyalgia include all of 
the functional limitations resulting from an exacerbation of 
symptoms.  All of the functional limitations have been 
considered, therefore, in assigning the 40 percent 
evaluation.

There are no other diagnostic codes potentially applicable to 
this condition.  Accordingly, the preponderance of the 
evidence is against assignment of an increased disability 
evaluation for the veteran's service-connected fibromyalgia.  
The regulations establish disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A.A. § 1155.  The maximum disability rating for 
fibromyalgia is 40 percent.  This evaluation encompasses a 
level of compensation for persistent symptoms due to this 
disorder, any functional loss that would result from this 
disorder, and any impairment in earning capacity due to these 
symptoms and functional loss.  The veteran simply is not 
entitled to a schedular disability rating higher than 40 
percent, and there is no reasonable doubt on this matter that 
could be resolved in his favor.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
The Board notes that there is no evidence of record that the 
veteran's fibromyalgia or right ankle disabilities caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his right ankle disability or his fibromyalgia.  
In fact, the December 2004 VA examiner noted that the veteran 
was currently unemployed and on social security disability 
due to depression and his other medical problem.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation of 20 percent for residuals of 
fractured right distal fibula is granted prior to December 
22, 2004 subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
residuals of fractured right distal fibula is denied.

Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a cardiac disability to include third degree 
heart block, cardiomyopathy, and sinus bradycardia, a review 
of the record discloses a need for further evidentiary 
development in this case.

The veteran contends that his cardiac disability is due to a 
viral disease he contracted while in the service.  In his 
February 2002 claim for service connection, the veteran 
stated that his physician, Dr. AW of BJ Hospital, informed 
him after implantation of his pacemaker that all three 
cardiac conditions, sinus bradycardia, third-degree heart 
block, and cardiomyopathy, were due to a viral disease that 
he contracted while in Southeast Asia while in the service.  
The veteran stated that he was diagnosed with acute 
mononucleosis.  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with cardiomyopathy and 
bradycardia, status post pacemaker insertion.     
The veteran's service medical record indicate that he 
presented to the battalion aid station in July 1979 with 
complaints of weight loss, anorexia, nervousness associated 
with syncope, nausea and body malaise for 20 days and that 
neuro anxiety and viral syndrome were diagnosed.  The veteran 
presented two days later with complaints that also included 
headache, vomiting, and sore throat.  The veteran's heart and 
lungs were noted to be clear to auscultation.  

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that a medical opinion in conjunction 
with the review of the entire record and examination of the 
veteran is warranted to indicate whether or not the veteran's 
cardiac disability is related to his military service.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present cardiac 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's current cardiac disability 
is related to the symptoms documented 
during the veteran's active duty service.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


